Citation Nr: 0430611	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  00-01 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
entitlement to service connection for PTSD.  

The Board notes that the decision herein does not address the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disability other than PTSD, to include a 
panic disorder with agoraphobia.  This matter has not been 
developed for appellate consideration and is referred to the 
RO for any action deemed appropriate, to include 
consideration of the report of VA psychiatric examination in 
July 2003.  Further, in this regard, the Board notes that 
while an August 1983 rating decision denied entitlement to 
service connection for an acquired psychiatric disability, 
notice of that determination issued on September 6, 1983 was 
not sent to the veteran's most recent address of record.  
However, notice of the August 1983 determination was provided 
to the veteran by a VA letter dated June 14, 1991 sent to the 
veteran's most recent address of record.  No appeal was taken 
within one year of issuance of the June 14, 1991 notice of 
the August 1983 denial.  As such, the August 1983 denial is 
final.  38 U.S.C.A. § 7105 (West 2002).


FINDING OF FACT

The veteran has not been shown to have engaged in combat 
activity, and the record does not contain objective 
verification of any reported military stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in August 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for PTSD was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
record contains clinical reports associated with a Social 
Security disability determination.  Further, the veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim for service connection for PTSD.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for service connection for PTSD.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Factual Background

Service personnel records establish that the veteran served 
aboard the U.S.S. Washoe County from November 19, 1965 to 
September 11, 1967.

Service medical records reveal that in December 1966, the 
veteran complained that he had experienced insomnia for 
several months.  Librium was prescribed.  In January 1968, 
the veteran requested "something for [his] nerves" and 
reported that he had not eaten in the past three weeks, that 
he had lost 12 lbs, and that he had been drinking 
excessively.  He was diagnosed with an anxiety reaction.

Additional service medical records establish the veteran was 
hospitalized for treatment of a chemical burn of the left eye 
from January 14, 1967 to January 17, 1967.

The veteran's service medical records also reveal that 
between April 1968 and May 1968 the veteran was hospitalized 
for 24 days for psychiatric and neurological evaluations 
because of multiple disciplinary problems, including two 
court martials.  Upon discharge, the diagnosis was adult 
situational reaction.  The examiner opined that that the 
veteran was too distraught to return to active duty.

A VA hospital summary report indicates that the veteran was 
hospitalized for three days in September 1972 and was 
diagnosed with personality disorder and inadequate 
personality.

A VA hospital summary report indicates that the veteran was 
hospitalized in May 1983 with a provisional diagnosis of 
dysthymic disorder.  On hospital discharge in July 1983, the 
final discharge diagnosis was passive-aggressive personality.

The veteran underwent a VA psychiatric examination in October 
1983.  The examiner noted that the veteran's history was 
consistent with residuals of a depressive reaction to the 
loss of his grandparents and to having no income.  He further 
commented that he did not think that the veteran was socially 
or vocationally psychiatrically impaired, and diagnosed 
depressive reaction, and passive-aggressive personality.

VA medical records dated from April 1991 to June 1991 reveal 
that the veteran was admitted to the hospital for complaints 
of increased anxiety, insomnia, irritability and feeling of 
hopelessness.  He reported that he had been first treated for 
anxiety at the Philadelphia Naval Hospital and had been 
discharged early from military service due to nervous 
problems.  Upon discharge, he was diagnosed with recurrent 
major depression and substance abuse disorder.

In a statement received in December 1998, the veteran 
reported that while in Vietnam he watched troops get shot or 
blown up without being able to offer assistance.  He also 
indicated that he received chemical burns in both eyes, which 
caused him to be unable to see, and that while he was in the 
hospital, all he could hear was the screaming and yelling of 
other military members who were also injured.  He further 
related that during this time he was unable to concentrate 
and had a short fuse.  The veteran also noted that in 
December 1965, he witnessed a fellow shipmate hang himself on 
the ship.

VA medical records reveal that from December 1998 to January 
1999, the veteran participated in the PTSD Recovery Program.

VA outpatient treatment records dated from August 1997 to 
July 1999 reveal that the veteran sought treatment for, and 
was diagnosed with, dysthymic disorder and impulse control 
disorder.

Private medical records dated in March 1999 and October 1999, 
which were used in the veteran's November 1999 Social 
Security disability determination, reveal that the veteran 
was diagnosed with chronic PTSD.

The veteran submitted to a psychological evaluation for PTSD 
at a private facility in January 2000.  His past medical 
history included depression, sleep disorder, anger outbursts, 
suicidal ideations with significant memory impairment, 
severely disturbed family relationships, and an inability to 
obtain and maintain employment.  The examiner reported that 
the veteran's chronic symptoms included nightmares, severe 
flashbacks with recurrent, intrusive thoughts, panic attacks, 
anhedonia, memory loss, depression, hyperarousal, exaggerated 
startled response, excessive anger, poor interpersonal 
relationships, and severely impaired social-occupational 
functioning.  The examiner diagnosed the veteran with 
chronic, severe PTSD and panic disorder, with attacks 
occurring 6-8 times per week.  

The veteran sought treatment at a sleep disorders center in 
January 2000, where he reported that he had experienced PTSD 
since Vietnam.  After an examination, the examiner reported 
that the veteran's history was "quite consistent with sleep 
disorders seen with post-traumatic stress disorder."

The veteran was afforded a VA mental disorders examination in 
August 2000 for pension and compensation purposes.  The 
veteran reported that his in service stressors included 
watching a shipmate hang himself, receiving chemical burns to 
his eyes, and the general stress of being in combat on a 
ship.  The examiner indicated that the veteran professed to 
having poor recall for service events and provided general 
rather than specific events or occurrences, time of 
occurrences and individuals involved and did not "exert any 
effort at an attempt to recall information."  After 
examination, the examiner commented that he could not 
establish any specific diagnosis for the veteran.  In regard 
to consideration for PTSD, the examiner noted the veteran did 
not provide a stressor that would meet the criteria for PTSD.  
The examiner further stated that the veteran did not provide 
subjective complaints, nor was objective observation made, 
that would allow the examiner to conclude that the veteran 
met the criteria for PTSD.  The examiner noted that he had 
not been able to establish any other diagnosis on the basis 
of the information that the veteran provided, or on review of 
his case file.

In stressor statements received in January 2001, the veteran 
reported that he witnessed the self-inflicted hanging of a 
fellow shipmate in December 1965.

In a response to a request for verification of the veteran's 
reported stressors, the U.S. Armed Services Center for Unit 
Records Research (USASCURR) noted that it had researched the 
October to December 1965 U.S.S. Washoe County deck logs in an 
attempt to verify the veteran's reported stressor incident 
involving a hanging aboard ship.  It was noted that while the 
veteran stated that such incident occurred in December 1965, 
the December deck logs did not mention an incident of this 
type.  It was stated that USASCURR had been able to verify 
that on October 14, 1965, a Seaman Apprentice, with a 
different name than that reported by the veteran, was found 
hanging in the bow ramp machinery room, and that he died 
aboard ship.

In July 2003, the veteran underwent another VA mental 
disorders examination for compensation and pension purposes.  
In terms of subjective complaints, the veteran noted 
nervousness, panic attacks, agoraphobia, and being shy around 
people.  He further indicated that he found the military to 
be a very nervous anxiety producing experience and that he 
was sleep disturbed.  After examination, the examiner 
commented that the veteran continued to meet the criteria for 
panic disorder with agoraphobia.  He also indicated that the 
veteran "entered the military generally a nervous person and 
while he may have found his military experience generally 
traumatizing, there was not enough evidence at this time to 
meet [the] criteria for PTSD."  The examiner further noted 
that a review of the veteran's claims folder showed a 
discrepancy between the verified name, and date of the death, 
of a seaman, as compared with that reported by the veteran.  
He also noted that "it needs to be explored to see if the 
panic disorder is service connected as there is extensive 
documentation that it started in the military."  The 
examiner diagnosed the veteran with panic disorder with 
agoraphobia.

Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Analysis

The record does not establish, and the veteran does not 
contend, that he engaged in combat activity with the enemy.  
Rather, he has reported in-service stressors involving the 
witnessing of the hanging of a fellow seaman in December 
1965, the witnessing of soldiers being shot and/or blown up, 
and having heard the screams of injured soldiers while 
receiving treatment for a chemical burn of the eyes.  In this 
regard, it is noted that USASCURR research found that the 
December 1965 deck logs did not mention an incident of this 
type, but that it had been able to verify that on October 14, 
1965, a Seaman Apprentice, with a different name than that 
reported by the veteran, was found hanging in the bow ramp 
machinery room, and that he had died aboard ship.  As the 
veteran did not report for service onboard the U.S.S. Washoe 
County until November 1965, his reported stressor of having 
witnessed such an event is inconsistent with the objective 
evidence of record.  Additionally, while the record 
establishes that the veteran was treated for a chemical burn 
of the left eye in service, and the veteran has reported 
witnessing injury to fellow servicemen, significantly, 
however, on the most recent VA examination of record, 
conducted in July 2003, the examiner did not find that the 
veteran met the criteria for a diagnosis of PTSD.  This 
clinical opinion is given great probative weight as it was 
based on examination of the veteran, and a review of the 
veteran's claims folder, including his medical and military 
history.

Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinion on medical diagnosis or 
causation competent.  As such, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.




ORDER

Entitlement to service connection for PTSD is denied.






	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



